


114 S2451 : To designate the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, as “Liu Xiaobo Plaza”, and for other purposes.
U.S. Senate
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS2d Session
S. 2451
IN THE HOUSE OF REPRESENTATIVES

February 23, 2016
Referred to the Committee on Oversight and Government Reform

AN ACT
To designate the area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, as Liu Xiaobo Plaza, and for other purposes.


1.Designation of Liu Xiaobo Plaza
(a)Designation of plaza
(1)In generalThe area between the intersections of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest in Washington, District of Columbia, shall be known and designated as Liu Xiaobo Plaza. (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the area referred to in paragraph (1) shall be deemed to be a reference to Liu Xiaobo Plaza.
(b)Designation of address
(1)DesignationThe address of 3505 International Place, Northwest, Washington, District of Columbia, shall be redesignated as 1 Liu Xiaobo Plaza. (2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the address referred to in paragraph (1) shall be deemed to be a reference to 1 Liu Xiaobo Plaza.
(c)SignsThe Administrator of General Services shall construct street signs that shall— (1)contain the phrase Liu Xiaobo Plaza;
(2)be similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and (3)be placed on—
(A)the parcel of Federal property that is closest to 1 Liu Xiaobo Plaza (as redesignated by subsection (b)); and (B)the street corners of International Drive, Northwest and Van Ness Street, Northwest and International Drive, Northwest and International Place, Northwest, Washington, District of Columbia.
Passed the Senate February 12, 2016.Julie E. Adams,Secretary
